Citation Nr: 0513207	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  00-19 291	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected status post hemorrhoidectomy with 
impairment of sphincter control, currently rated as 30 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
December 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that rating decision, the RO denied the 
veteran's claim for an increased rating for his service-
connected status post hemorrhoidectomy, then rated as 10 
percent disabling.  By an April 2003 rating action, the 
evaluation was increased from 10 percent disabling to 30 
percent disabling, effective from February 7, 2000.  Although 
a higher rating was assigned, because the rating was less 
than the maximum benefit available, the issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

In May 2004, the Board remanded the veteran's case so that 
the veteran could undergo a new VA examination and to request 
medical records from 2000 to the present.  This was done 
primarily because the veteran indicated that his service-
connected disability had worsened since he was examined by VA 
in March 2001.  Specifically, he asserted that he experienced 
bowel leakage that was more extensive than contemplated by 
the 30 percent rating awarded in April 2003.  The development 
actions requested by the Board have not been completed.  

The veteran was afforded a VA examination in February 2001 at 
the Marion VA medical center (VAMC).  The examiner noted that 
there were no fissures on examination, nor were there 
hemorrhoids but there were significant scars in the rectal 
area due to previous surgeries for hemorrhoids.  The examiner 
noted that the veteran should be examined by a 
gastroenterology specialist at another facility.  

The veteran was last afforded a VA examination in March 2001 
at the Dayton VAMC.  The examiner noted that the veteran had 
reduced tone of the external sphincter with fair pressures on 
squeezing.  He noted that the veteran did not need a 
colostomy surgery.  The examiner noted that if any other 
objective tests were necessary, rectal or electromyography 
(EMG) could be accomplished at the Cleveland VAMC because the 
Dayton VAMC did not perform such tests.  

The veteran submitted a statement in October 2003 in which he 
referenced the fact that he had "leaking bowels" and that 
he had to seek medical attention often for the condition.  He 
included a copy of a prescription for Depends undergarments 
from V. Carrico, M.D., of Bryan Medical Group, Inc.  

The veteran submitted a statement in August 2004 and reported 
that he had no additional evidence to submit in regard to his 
appeal.  However, he received a prescription from Dr. Carrico 
dated in October 2003 for his service-connected disability 
and he reported that he sought medical treatment for his 
condition which indicates that there may be private medical 
records from Bryan Medical Group, Inc. which have not been 
associated with the claims file.

Associated with the claims file is a note dated in September 
2004 from the Marion VAMC in which a claims clerk indicated 
that the veteran was to see a specialist at the Cleveland 
VAMC and that there was not a specialist available at the 
Marion VAMC so a scheduled VA examination was cancelled.

The veteran was scheduled for a VA examination at the Wade 
Park VAMC in December 2004.  He submitted a statement in 
December 2004 and indicated that he could not travel to Wade 
Park because the medical center was three and a half hours 
from his home and his service-connected disability prevented 
him from traveling for that period of time.  He requested 
examinations at either the Fort Wayne, Indiana VAMC or the 
Marion, Indiana VAMC.  

Associated with the claims file is an undated compensation 
and pension examination inquiry.  The inquiry notes that VA 
examinations had been scheduled in September 2004, December 
2004, and January 2005 which had all been cancelled.  The 
inquiry noted that the veteran refused a January 2005 
examination at the Fort Wayne location.  However, there is no 
evidence to indicate that the veteran was informed that there 
was an examination scheduled at the Fort Wayne, VAMC.  
Rather, it appears that a call was received from a clerk on 
January 25, 2005, indicating that neither Ft. Wayne VAMC nor 
Marion VAMC could perform the requested examination because 
of a lack of a specialist.  (The veteran had requested an 
examination at either location in his statement dated in 
December 2004.)  

The RO thereafter indicated that there was no other facility 
where an examination could be scheduled.  However, in order 
to properly evaluate the veteran's claim, the Board finds 
that a VA examination is required, whether done by a 
specialist or not.  

Accordingly the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated him for 
his service-connected disability.  
After securing the necessary 
releases, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran, 
if any, that have not been 
previously secured, and associate 
them with the claims file.  The RO's 
search for records should include 
those from the Bryan Medical Group, 
Inc.

2.  After completion of the above 
actions, the veteran should be 
afforded a VA examination to 
determine the current severity of 
his service-connected status post 
hemorrhoidectomy disability with 
sphincter impairment.  (The 
examination location should be set 
in consultation with the veteran and 
should proceed whether a specialist 
is available or not.)  The claims 
folder and a copy of this remand 
should be made available to and 
reviewed by the examiner prior to 
the examination.  The examiner 
should set out a description of the 
degree of loss of sphincter control, 
if any, caused by the service-
connected disability.  This 
description should include answers 
to the following questions:  Is 
there complete loss of sphincter 
control?  If not, is there extensive 
leakage and fairly frequent 
involuntary bowel movements?  If 
not, is there only occasional 
involuntary bowel movements, 
necessitating the wearing of a pad?  
Is the veteran's history and report 
of frequency consistent with the 
physical findings?  A complete 
rationale for any opinion expressed 
must be provided.

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  If the veteran does not 
appear for the scheduled 
examination, the supplemental 
statement of the case should reflect 
action consistent with 38 C.F.R. 
§ 3.655, and the veteran should be 
informed of the regulatory 
provisions regarding failure to 
report for examination scheduled in 
conjunction with a claim for an 
increased rating.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

